PER CURIAM.
In this case the learned referee held that the evidence was insufficient to sustain the defendant’s counterclaim, asking that the policy should be reformed; but he allowed the plaintiff to recover for the loss upon the turpentine stored in the sheds of Downing & Co., and which was destroyed by fire, and fixed the defendant’s liability at $34.09, for which sum he directed judgment. For the reasons stated upon the decision of the appeal in .the Thompson Case (decided herewith) 47 N. Y. Supp. 830, we agree with the referee in limiting the loss to the turpentine destroyed. We think, therefore, that the judgment in this case was right, and it is affirmed, with costs to the respondent.